Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 11/18/2022.  Claims 1-4, 6-12, 14-17, 22-24, and 26-28 are currently pending within this application.

Claim Rejections - 35 USC § 101
2.	The previous rejections of claims 17 and 22-28 under 35 U.S.C. 101 are withdrawn in response to amended claims filed on 11/18/2022.

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously presented claims.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 6, 8-10, 14, 16-17, 22, 26, and 28 are rejected under 35 U.S.C 103 as being unpatentable over Guzman (US PGPub 2015/0347846) [hereafter Guzman] in view of Engedal (US PGPub 2010/0232727) [hereafter Engedal].

6.	As to claim 1, Guzman discloses an apparatus (mobile device 302 or robot vehicle 412 as shown in Figures 3-4) comprising one or more processors coupled to a memory, the one or more processors to continuously estimate, in real-time, a present orientation of the apparatus, wherein estimating includes continuously detecting, based on one or more images (sensed data comprising video frames captured by the camera),  a real-time view field as viewed by an image capturing device (camera(s) 312-414) of the apparatus and communicatively coupled to the one or more processors, wherein the one or more images are captured by the image capturing device and include one or more training images, and apply pose regression relating to the image capturing device using the real-time view field (Paragraphs 0024, 0028-0033, 0038-0040, 0043, 0056, 0098-0100, 0108).  
	It is however noted that Guzman fails to particularly disclose estimating, in real-time, a difference between two consecutive rotations, wherein the difference is regarded as a prediction error.
	On the other hand, Engedal discloses estimation and prediction logic is further to estimate, in real-time, a difference between two consecutive rotations, wherein the difference is regarded as a prediction error (Paragraphs 0044, 0046, 0096-0099).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include having the estimation and prediction logic is further to estimate, in real-time, a difference between two consecutive rotations, wherein the difference is regarded as a prediction error as taught by Engedal with the apparatus of Guzman because the cited prior art references are directed towards detecting camera pose information using real-time captured images and data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of preparing motion models between frames to enable accurate detection and prediction of motion between image frames.

7.	As to claim 2, Guzman discloses the view field to provide at least one of translations representing global coordinates and rotations representing movements of the image capturing device along its axes (Paragraphs 0044-0046), wherein applying pose regression includes adjusting the present orientation of the apparatus to facilitate accurate capturing of input data and offering of output results associated with workings of the neural network (Paragraphs 0030-0033).

8.	As to claim 6, Engedal discloses one or more processors apply the prediction error to the pose regression, wherein applying includes adjusting the pose regression in accordance with the prediction error (Paragraphs 0096-0099).

9.	As to claim 8, Guzman discloses the input capturing device comprises at least one of one or more cameras (camera phone 108), one or more robot eyes, one or more microphones, and one or more sensors, wherein the apparatus comprises an autonomous machine (robot vehicle 412) or an artificially intelligent agent, wherein the autonomous machine includes at least one of one or more robots, one or more self-driving vehicles, and one or more self-operating equipment (Paragraphs 0024, 0040-0042).

10.	As to claims 9-10, 14, 16-17, 22, 26, and 28, the Guzman reference discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1-2, 6, and 8.

11.	Claims 3, 11, and 23 are rejected under 35 U.S.C 103 as being unpatentable over Guzman (US PGPub 2015/0347846) [hereafter Guzman] and Engedal (US PGPub 2010/0232727) [hereafter Engedal], as applied to claims 1, 9, and 17, and in further view of Sharp (US PGPub 2014/0206443) [hereafter Sharp].

12.	As to claims 3, 11, and 23, it is noted that the combination of Guzman and Engedal fails to particularly disclose formation logic to form at least one of rotation matrix and rotation quaternion corresponding to rotation representations of the one or more images; and transition logic to transition the rotation matrix or the rotation quaternion to decomposed angle representation using the angle estimator.
	On the other hand, Sharp discloses formation logic (camera pose engine 408 as shown in Figure 4) to form at least one of rotation matrix and rotation quaternion corresponding to rotation representations of the one or more images; and transition logic (camera pose engine 408 as shown in Figure 4) to transition the rotation matrix or the rotation quaternion to decomposed angle representation using the angle estimator (Paragraphs 0023-0024, 0036, 0040, 0045-0049).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include formation logic to form at least one of rotation matrix and rotation quaternion corresponding to rotation representations of the one or more images; and transition logic to transition the rotation matrix or the rotation quaternion to decomposed angle representation using the angle estimator as taught by Sharp with the apparatus of Guzman and Engedal because the cited prior art references are directed towards detecting camera pose information using real-time captured images and data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the production of a real-time series of 6 degree of freedom pose estimates for the image capturing device.

13.	Claims 4, 12, and 24 are rejected under 35 U.S.C 103 as being unpatentable over Guzman (US PGPub 2015/0347846) [hereafter Guzman] and Engedal (US PGPub 2010/0232727) [hereafter Engedal] and Sharp (US PGPub 2014/0206443) [hereafter Sharp], as applied to claims 3, 11, and 23, and in further view of Weisenburger (US PGPub 2015/0036888) [hereafter Weisen].

14.	As to claims 4, 12, and 24, it is noted that the combination of Guzman, Engedal, and Sharp fails to particularly disclose decomposed angle representations include a plurality of angles associated with the movements of the image capturing device, wherein the plurality of angles are presented as one or more of cos(yaw), sin(yaw), cos(pitch), sin(pitch), cos(roll), and sin(roll).
	On the other hand, Weisen discloses decomposed angle representations include a plurality of angles associated with the movements of the image capturing device, wherein the plurality of angles are presented as one or more of cos(yaw), sin(yaw), cos(pitch), sin(pitch), cos(roll), and sin(roll) (Paragraphs 0120-0134).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include decomposed angle representations include a plurality of angles associated with the movements of the image capturing device, wherein the plurality of angles are presented as one or more of cos(yaw), sin(yaw), cos(pitch), sin(pitch), cos(roll), and sin(roll) as taught by Weisen with the apparatus of Guzman, Engedal, and Sharp because the cited prior art references are directed towards detecting camera pose information using real-time captured images and data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of estimating the position and orientation of an image capturing device for each image frame as well as orientation and 3-D coordinates of determined key-points.

Claim Objections
15.	Claims 7, 15, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664